                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                     JUDGMENT
                         Plaintiff,
       v.                                            Case Number: 2:93-cr-00259-LDG
Rick Lee Archer                                        (Related case: 2:17-cv-0758-LDG     )


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Plaintiff against Defendant and denying a Certificate of
Appealability.




       February 3, 2020
       ____________________                                  DEBRA K. KEMPI
       Date                                                 Clerk



                                                             /s/ J. Matott
                                                            Deputy Clerk
